HOBSON, Justice.
Petitioner was convicted in the Dade-County Metropolitan Court of certain traffic violations. On appeal to the Circuit Court of Dade County, said conviction was affirmed. It is from this affirmance that the petitioner has prosecuted the instant petition for writ of certiorari on the grounds-that:
“(a) The arrest and trial was contrary to Section 22 of the Declaration of Rights of the Constitution of the State of Florida and the 4th amendment to the Constitution of the United States.
“(b) The trial by unsworn docket entry pursuant to Section 602C supplemented by Dade County Ordinance 57— 13 is contrary to Article 3 Section 20 of the Constitution of the State of Florida.”
Without reaching the merits of petitioner’s claims, we are forced to deny said petition for the reason that certiorari is not the *701proper method of obtaining review of the Circuit Court’s decision here.
Article V, Section 4(2) of the Florida Constitution, F.S.A. provides in part:
“Appeals from trial courts may he taken directly to the supreme court, as a matter of right * * * from final judgments or decrees * * * construing a controlling provision of the Florida or federal constitution.”
We do not intend to suggest that this case could have been brought by appeal to the Supreme Court of Florida. We do not decide that question because it is not before us. We only conclude that the matter cannot be brought for our consideration upon petition for certiorari.
The petition for certiorari is hereby denied.
THOMAS, C. J., and TERRELL, ROBERTS and DREW, JJ., concur.